Citation Nr: 1010290	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-35 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for degenerative arthritis of the lumbar spine.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1996 to February 
2007.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, 
which granted service connection for a lumbar spine 
disability and assigned an initial 10 percent rating for the 
disability retroactively effective from March 1, 2007, the 
day following the Veteran's discharge from the military.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(indicating when this occurs VA adjudicators must consider 
whether the Veteran's rating should be "staged" to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).  The RO in Atlanta, Georgia, has since assumed 
jurisdiction, and that office forwarded the appeal to the 
Board. 


FINDINGS OF FACT

1.  Throughout this appeal, the Veteran's lumbar spine 
disability did not present symptoms of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. 

2.  Since March 1, 2007, the Veteran's lumbar spine 
disability has been additionally manifested by mild sciatica 
and radiculopathy into his lower left extremity.


CONCLUSIONS OF LAW

1.  The criteria are not met for a higher 10 percent rating 
for the Veteran's lumbar spine disability.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, 
Diagnostic Codes (DCs) 5003, 5242, 5243 (2009).  

2.  Since March 1, 2007, the criteria are met for a separate 
10 percent rating, but no higher, for incomplete paralysis of 
the sciatic nerve in the lower left extremity.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 
8520 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in November 
2006.  The letter informed him of the evidence required to 
substantiate his claim and of his and VA's respective 
responsibilities in obtaining supporting evidence.  

It equally deserves mentioning that the RO issued that 
November 2006 VCAA notice letter prior to initially 
adjudicating the Veteran's claim in April 2007, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

The Board notes that the Veteran was not informed that a 
downstream disability rating and effective date would be 
assigned if his claim was granted.  However, in cases, as 
here, where an increased-rating claim arose in another 
context - namely, the Veteran trying to establish his 
underlying entitlement to service connection, and the claim 
was subsequently granted and he has appealed a downstream 
issue such as the initial disability rating assigned, the 
underlying claim has been more than substantiated, it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because its intended purpose has been fulfilled. 
 See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), private medical records, VA treatment records, and 
lay statements in support of his claim.  

In addition, the RO arranged for a VA compensation 
examination to assess the severity of his lumbar spine 
disability, which is now the determinative downstream issue 
since his appeal is for a higher initial rating for this 
disability.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  See also Caffrey v. Brown, 6 Vet. App. 377 
(1994).  The record is adequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2009).  Here, the most recent VA 
compensation examination of the Veteran's lumbar spine 
disability was in December 2006.  And the report of that 
evaluation contains all findings needed to properly evaluate 
his disability.  38 C.F.R. § 4.2.  Consequently, another 
examination to evaluate the severity of this disability is 
not warranted because there is sufficient evidence, already 
of record, to fairly decide this claim insofar as assessing 
the severity of the disability.  See Caffrey v. Brown, 6 Vet. 
App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 
(1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); 
and Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

Whether the Veteran is Entitled to an Initial Rating Higher 
than 10 Percent for his Lumbar Spine Disability

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3 (2009).  

And as already alluded to, if, as here, there is disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based upon the facts found.  That is to say, 
VA may "stage" the rating to compensate the Veteran for times 
since the effective date of his award when his disability may 
have been more severe than at others.  Fenderson, 12 Vet. 
App. at 125-26.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2009).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
they were raised by the Veteran, as well as the entire 
history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).

The Veteran asserts that he is entitled to a higher initial 
rating for his service-connected lumbar spine disability, 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, DC 5242 (see also DC 5003), which refers to 
degenerative arthritis of the spine.  (2009).

Under DC 5242, degenerative arthritis of the spine is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a (2009).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  

A 20 percent rating is warranted when there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a.

These criteria apply with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the combined range of motion of the thoracolumbar 
spine refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion for the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DC 
5242, Note (2) (2009).

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable DC, any additional functional loss 
the Veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Such factors include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the Veteran.  38 C.F.R. § 4.40; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

If a Veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.

Applying these criteria to the facts of this case, the Board 
finds that the Veteran is not entitled to a higher rating of 
20 percent for his lumbar spine disability.  During the 
December 2006 VA compensation examination, the Veteran's 
forward flexion of his thoracolumbar spine was 90 degrees - 
significantly greater than the limitation to 60 degrees which 
is contemplated for a higher rating .  During a November 2006 
private outpatient examination, the Veteran's forward flexion 
was 85 degrees - also greater than 60 degrees.  As well, 
at the December 2006 VA compensation examination, his 
combined range of motion of the thoracolumbar spine was 
greater than 120 degrees (it was 240 degrees), and the 
VA examiner also determined the Veteran did not have muscle 
spasms, atrophy, guarding on either the left or right side of 
the spine, reverse lordosis, scoliosis, or kyphosis.  

In regards to DeLuca, the VA examiner noted that the Veteran 
did not suffer any additional limitations in range of motion 
due to his pain upon repetitive range of motion testing.  
DeLuca, 8 Vet. App. at 206.

Under DC 5003, when limitation of motion is noncompensable, a 
20 percent rating requires X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups 
with occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, DC 5003.  Under DC 5242, the Veteran's limitation of 
motion due to his lumbar spine disability is compensable 
(i.e., 10-percent disabling), as opposed to noncompensable, 
and therefore this second portion of DC 5003 is inapplicable.

The Board notes that the Veteran was also diagnosed with 
degenerative disc disease, based on Magnetic Resonance 
Imaging (MRI) findings, in a November 2006 private outpatient 
treatment record.  Degenerative disc disease is evaluated 
under 38 C.F.R. § 4.71a, DC 5243, intervertebral disc 
syndrome based on incapacitating episodes.

Under DC 5243, intervertebral disc syndrome (preoperatively 
or postoperatively) is evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine, or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25 (the combined ratings table).

According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
rating requires evidence of incapacitating episodes having a 
total duration of at least 1 week but less than 2 weeks 
during the past 12 months.  A 20 percent rating requires 
evidence of incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  38 C.F.R. § 4.71a, DC 5243 (2009).  

For purposes of assigning evaluations under DC 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1 (2009).  

The Veteran has a diagnosis of degenerative disc disease.  
However, there is no evidence of record indicating that the 
Veteran has ever had an incapacitating episode (as defined by 
DC 5243) due to his lumbar spine disability.  Therefore, the 
Formula for Rating Intervertebral Disc Syndrome does not 
apply to the Veteran.

Additionally, as mentioned above, the General Rating Formula 
for Diseases and Injuries of the Spine has already been 
applied to the Veteran's lumbar spine disability.

Since, as mentioned, the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson, 12 Vet. App. 
at 125-26.  The Veteran, however, has not met the 
requirements for a higher rating at any time since the 
effective date of his award, so the Board may not stage his 
rating because he has been, at most, 10 percent disabled 
during the entire period at issue.

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2009); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Separate Disability Rating for the Left Lower Extremity

The medical evidence of record, combined with the Veteran's 
lay statements, establishes that his lumbar spine disability 
is productive of sciatic neuropathy in the left lower 
extremity.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, a disability from neurological disorders 
is rated from 10 to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.
When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  Disability ratings of 10 percent, 20 percent and 40 
percent are assignable for incomplete paralysis which is 
mild, moderate or moderately severe in degree, respectively.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscle atrophy.  Complete paralysis of 
the sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  

Applying these criteria to the facts of this case, the Board 
finds that the Veteran has mild incomplete paralysis of the 
left sciatic nerve, which warrants a separate 10 percent 
rating for the left lower extremity.  In private outpatient 
treatment records and in lay statements, the Veteran has 
repeatedly described experiencing numbness and tingling in 
his left leg due to his lumbar spine disability.  

Resolving all reasonable doubt in his favor, the Board finds 
that the evidence warrants a separate 10 percent rating for 
the left lower extremity under DC 8520 for mild incomplete 
paralysis of the sciatic nerve, effective March 1, 2007, the 
day following the Veteran's discharge from the military.  

However, the Veteran is not entitled to a higher 20 percent 
rating for the left lower extremity under DC 8520 since the 
evidence of record does not establish that his incomplete 
paralysis of the sciatic nerve is moderate in this extremity.  
Indeed, at his December 2006 VA compensation examination, the 
Veteran's neurological and sensory examinations were normal.  
His deep tendon reflexes were 2+ (normal).  Therefore, the 
Veteran's incomplete paralysis of the sciatic nerve is best 
rated as mild in his left lower extremity.

When, as here, there is this reasonable doubt, this doubt is 
resolved in the Veteran's favor and his claim granted.  See 
38 C.F.R. § 4.3; Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. 	§ 3.102 (under 
the "benefit-of-the- doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Veteran shall prevail upon 
the issue).

Extraschedular Evaluation

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluation for the 
service-connected disability is inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms".  
Third, if the rating schedule is inadequate to evaluate the 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, there is no doubting the Veteran's symptoms cause 
impairment in his occupational functioning and capacity.  But 
the extent of his impairment is adequately contemplated by 
the rating criteria, which reasonably describe the effects of 
his disability.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  Indeed, as 
the Court reiterated in Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993), the disability rating, itself, is recognition 
that industrial capabilities are impaired.

There is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or marked interference with 
employment (meaning above and beyond that contemplated by the 
schedular rating assigned), suggesting the Veteran is not 
adequately compensated by the regular rating schedule.  All 
of the evaluation and treatment he has received for his 
lumbar spine disability has been on an outpatient basis, not 
as an inpatient.  In a November 2008 statement, the Veteran's 
wife indicated that the Veteran was going back to school to 
learn a new profession, since he was no longer able to be a 
truck driver due to his lumbar spine disability.   Also, in a 
November 2008 statement, the Veteran indicated that the pain 
from his lumbar spine disability causes restrictions and 
impairment in his occupational/daily activities.  However, 
this level of occupational and other impairment in his daily 
living is contemplated by the schedular ratings he already 
has.  So extra-schedular consideration is not warranted in 
this circumstance.  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
and Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for an initial disability rating higher than 10 
percent for the degenerative arthritis of the lumbar spine is 
denied.

A separate disability rating of 10 percent for the mild 
paralysis of the sciatic nerve of the left lower extremity is 
granted, subject to the law and regulations governing payment 
of monetary benefits. 




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


